Citation Nr: 1456795	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-14 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to the service-connected type 2 diabetes mellitus.  

2.  Entitlement to service connection for arthritis of both wrists.

3.  Entitlement to service connection for arthritis of both shoulders.

4.  Entitlement to service connection for gout.

6.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD or arthritis) of both knees.

7.  Entitlement to a rating in excess of 10 percent for headaches.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to August 1968 and from August 1971 to September 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  Since the April 2012 statement of the case, additional evidence, which the Agency of Original Jurisdiction (AOJ) had not reviewed, was added to the record.  By November 2014 letter the Veteran waived AOJ review of such evidence.

[The issue pertaining to Gout was adjudicated separately addressing each joint in which it was alleged to be manifest.  The issue is recharacterized to reflect that gout is a systemic disease (and that an award of service connection) would encompass each joint in which residual pathology is found).]

The issues of o service connection for arthritis of both wrists and both shoulders and gout, and entitlement to a rating in excess of 10 percent for headaches, and to a TDIU rating are being  REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  The Veteran's hypertension is reasonably shown to have had its onset in service.

2.  At no time under consideration is the Veteran's DJD of both knees shown to have been manifested compensable limitation of flexion or extension of either knee (or by pathology or impairment warranting separate or alternate rating based on findings other than X-ray evidence of arthritis and painful, but less than compensably limited, motion).  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A rating in excess of 20 percent for DJD of both knees is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in August and November 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

Regarding the claim of service connection for hypertension, inasmuch as this decision grants the claim in full, there is no reason to belabor the impact of the VCAA on the matter as any notice or duty to assist omission is harmless.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA joints examination in October 2009, and a knee and lower leg examination in May 2013.  The Board finds the reports of the examinations adequate for rating purposes; the examiners expressed familiarity with the record, and noted all findings necessary to decide the knee claim.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for Hypertension

Service connection is warranted for disability due to disease or injury that was incurred or aggravated in line of duty in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in-service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases (to include hypertension) may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs include a July 1988 record that shows the Veteran had a blood pressure reading of 144/94.  A November 1988 STR shows his blood pressure was 138/104.  A December 1988 dental patient medical history report notes the Veteran's blood pressure was " a little high at medical sick call".  On March 1989 service separation/retirement examination, he reported he had high blood pressure.  On clinical evaluation his blood pressure was 134/66.

Postservice, a January 1992 VA outpatient clinic report notes the Veteran was seen with various complaints, including hypertension; his blood pressure was 160/94.  An August 1992 VA outpatient progress note reflects his blood pressure was 152/80; the assessment was hypertension.  In August 1994 he was seen by a private physician for a left ankle problem, and was noted to have a diagnosis of hypertension.  A January 2002 private new patient consultation report notes the Veteran was referred due to hypertension.  He reported his blood pressure had been elevated for the past couple of months.  His blood pressure was 152/108.  The diagnosis was hypertension.

On May 2013 VA examination, the Veteran reported that during service he had borderline hypertension, but was not treated with medication.  He reported a history of diastolic blood pressure elevation predominantly 100 or more.  The diagnosis was hypertension; the date of diagnosis was 1991.  The examiner opined that the Veteran's hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected type 2 diabetes mellitus with erectile dysfunction.  The provider explained that the Veteran reported his hypertension began in or about 1991, and the evidence shows his diabetes began sometime in 2003.  

On May 2013 VA diabetes mellitus examination the examiner opined (see p. 411) that the Veteran's hypertension is at least as likely as not (at least a 50 percent probability) due to diabetes.

It is not in dispute that the Veteran now has hypertension.  Although hypertension was not diagnosed in service, his STRs note a number of significantly elevated blood pressure readings therein, and on service separation examination he reported a history of hypertension.  Significantly elevated blood pressure readings were noted in postservice records soon following service, and the diagnosis of hypertension is seen in early (1992) postservice records.  Although there are no documented blood pressure readings within a year following service, shortly thereafter (in January 1992) the Veteran's blood pressure was noted to be 160/94.  Although the record of such has not been located, the Board finds no reason to question the credibility of the Veteran's account that he has received VA treatment for hypertension since September 1989.  Based on this record, the Board finds that it is reasonably shown that the Veteran's hypertension became manifest in service and has persisted since, and that service connection for hypertension is warranted.  See 38 C.F.R. § 3.303(d).  [Notably, a (May 2013) VA examiner has also related the Veteran's hypertension to service (as secondary to diabetes).]  

Increased Rating for DJD of both knees

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral knee disability is rated 20 percent disabling under Code 5010 (for bilateral knee injury with traumatic arthritis).  He filed a claim for increase in December 2009.

Arthritis due to trauma is rated as degenerative arthritis.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved.  In the absence of compensable limitation of motion, a 10 percent rating may be assigned for each major joint/minor joint group affected by limitation of motion.   38 C.F.R. §§ 4.71a, Codes 5003, 5010.  [The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.]

Under Code 5260, limitation of flexion of the leg warrants a 10 percent rating when limited to 45 degrees, a 20 percent rating when limited to 30 degrees, and a maximum 30 percent rating when limited to 15 degrees.  Under Code 5261, limitation of extension of the leg warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a.  The General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 and under Code 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004).

When evaluating musculoskeletal disabilities, VA may, consider granting a higher rating in cases where there is functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the United States Court of Appeals for Veterans Claims (Court) found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

On November 2009 VA joints examination, the Veteran reported giving way, instability, pain, stiffness, weakness and tenderness, but not incoordination, decreased speed of joint motion, or episodes of dislocation/subluxation or locking.  He reported moderate to severe flare-ups of joint disease from overuse that occurred weekly and lasted hours or less, and difficulty walking and squatting due to flare-ups.  There were no constitutional symptoms or incapacitating episodes.  He reported he could stand more than one hour, but less than three hours.  He was able to walk one to three miles.  He did not use any assistive devices or aids.  On physical examination his gait was normal.  There was no abnormal weight bearing, or inflammatory arthritis shown.  There was no crepitation, grinding, instability, or patellar or meniscus abnormality.  There was bilateral knee tenderness.  On range of motion testing, flexion was to 100 degrees and extension was normal bilaterally.  There was objective evidence of bilateral knee pain with active motion and following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  X-rays of the knees showed mild degenerative changes.  The diagnosis was bilateral knee DJD.  The Veteran's usual occupation had been postal carrier; he retired in 2002 (based on age or duration of work).  The impact of his bilateral knee disability on occupational activities was decreased mobility and pain.  The effects of his bilateral knee disability on usual daily activities were moderate for exercise, sports, and recreation; mild for chores, shopping, and travelling; and none for feeding, bathing, dressing, toileting, grooming, and driving.

On May 2013 VA knee and lower leg disorders examination, the Veteran reported he had flare-ups of the knees on standing or walking.  On range of motion testing flexion of the right knee was to 95 degrees (100 degrees following repetitive-use testing) and extension was to 0 degrees, left knee flexion was to 105 degrees (the same on repetitive-use testing), and extension was 0 degrees.  There was no objective evidence of painful motion with flexion or extension.  There was no additional limitation in range of motion of the knee following repetitive-use testing.  Less than normal movement of the knees was noted.  There was no tenderness or pain to palpation for joint-line or soft tissue of the knees.  Muscle strength of the right knee on flexion was 5/5, and 4/5 on the left.  Muscle strength of the right knee on extension was 4/5 for both knees.  There was no anterior, posterior and medial-lateral instability of the knees.  There was no evidence or history of recurrent patellar subluxation/dislocation.  There was no tibia or fibula impairment.  He did not have any meniscal conditions, or joint replacement and other surgical procedures.  He did not use any assistive device.  The diagnosis was DJD of the knees.

The overall record reflects essentially that the Veteran has mild degenerative changes of both knees with limitation of motion (flexion), but never to a compensable degree under Codes 5260, 5261.  Accordingly, the disability is properly rated under Codes 5010, 5003 as 20 percent, combined. As pathology or impairment warranting alternate or separate rating under Codes 5256-5263 is not shown, ratings under such codes would be inappropriate.  In this regard, it is noteworthy that while the Veteran reported instability of the knees on VA examinations, instability was not found on objective examination at such times.   

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any loss of knee function beyond that currently compensated.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  Notably, no additional loss of motion on repetitive use was found on the VA examinations.  Moreover, findings on VA examination of mild to moderate functional impairment and/or functional loss due to less movement than normal and pain on movement and 4/5 strength establish that the Veteran has mild knee impairment that is encompassed by the current assigned rating.  

The Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's bilateral knee disability is exceptional or that schedular criteria are inadequate.  The functional limitations including pain caused by walking or standing are fully encompassed by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Service connection for hypertension is granted.

A rating in excess of 20 percent for DJD of both knees is denied.


REMAND

Under VA's duty to assist, proper adjudication of the claims of service connection for arthritis of the wrists and shoulders, and gout requires additional evidentiary development, including a VA examination.  38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On March 1989 retirement/separation examination, the Veteran reported he had swollen or painful joints, foot trouble, and arthritis, rheumatism, or bursitis.  He is competent to report he had such symptoms as swollen or painful joints and foot trouble.  He has not been afforded a VA examination in connection with his claims of service connection for arthritis and gout.  The Board finds that a VA examination is warranted, particularly in light of the low threshold standard endorsed by the Court in McLendon.  See Id.; 38 C.F.R. § 3.159(c)(4).

In an August 2009 release of information, the Veteran noted he was treated at VA clinic in Knoxville, Tennessee from September 1989 to June 1998.  In November 2009 the RO requested such records and requested that a negative response be furnished if there are no records available.  Neither the records nor a negative response to the request has been associated with the record.  As such records are pertinent evidence in this matter, and are constructively of record, they must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran's headache disability is rated 10 percent disabling under Code 8100 (for migraine).  He filed a claim for a rating in excess of 10 percent for headaches in December 2009.  In December 2009, he underwent a VA neurological disorders examination, at which time the examiner did not adequately address the Code 8100 criteria for ratings in excess of 10 percent for headaches.  Consequently, a remand to secure an adequate examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the December 2009 VA examination is the only neurological disorders (for headaches) examination report in the record and that examination took place more than 5 years ago; and the Veteran has alleged worsening since then.  Given the allegation of worsening and the lengthy intervening period since he was last examined a remand for a contemporaneous examination to assess severity of the headache disability is indicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  .

The Veteran's claim for a TDIU rating was denied in the December 2009 rating decision on bases he did not meet the schedular requirement for TDIU, and the evidence did not show he was unable to work due to his service-connected disabilities.  Since his claim for of service connection for hypertension is granted herein, readjudication of the TDIU claim following implementation of the service connection award is indicated.  Notably, the matter of entitlement to a TDIU rating is also inextricably intertwined with the claim for an increased rating for headaches.

The case is REMANDED for the following:

1.  The AOJ should secure for the record all outstanding records of any pertinent VA evaluations or treatment, including records from VA clinic in Knoxville, Tennessee from September 1989 to June 1998, and any updated records of VA treatment to the present.  If any of the records requested are not available, there must be an explanation of why that is so (e.g., they do not exist, or were destroyed), and the Veteran should be so notified.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to establish the presence and determine the likely etiology of his claimed wrist and shoulder arthritis and gout.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have diagnoses of arthritis of both shoulders and both wrists and gout (with residual pathology in the hands and feet)? 

(b) As to each such disability diagnosed, opine whether it is at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service/complaints and injuries therein.

(c) Regarding any diagnosis of gout, please opine further whether it is at least as likely as not (a 50% or greater probability) that such is etiologically linked to the Veteran's service; or, was caused or aggravated by an already service-connected disability, to include as due to the effects of medication for a service-connected disability.  

The examiner must explain the rationale for all opinions.
3.  The AOJ should also arrange for the Veteran to be examined by a neurologist to determine the current severity of his service-connected headache disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran, and review of the record, the examiner should:

Identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and everyday functioning.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as indicated. 

4.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


